DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes. They are highlighted below (underlined, italicized):

method for defining a constraint satisfaction problem including floating point variables, comprising: 
describing floating-point domains using a notation that allows arbitrarily many ranges denoted by at least one of intervals with boundary information or singleton values comprising fully discrete domains; 
computing mathematically correct results using closures combined with interval arithmetic; and 
providing a new consistency level for constraint propagation, including multi-bounds consistency, over floating point variables, wherein the multi-bounds consistency achieves domain consistency over monotonic functions.

5.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “computer implemented” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that 

6.	Claims 8 and 15 rejected for similar reasons as presented above with reference to claim 1. Claims 8 and 15 add “a system,” “a server,” and “a non-transitory computer readable media.” However, they are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component Therefore, the claims is directed to the same abstract idea without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Dependent claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Bagley et al (hereafter Bagley)(US Pub. 2010/0198901).

9.	As to claim 1, Bagley discloses computer-implemented method for defining a constraint satisfaction problem including floating point variables (abstract analyzing constraints on a floating-point variable in a system), comprising: 
describing floating-point domains using a notation that allows arbitrarily many ranges denoted by at least one of intervals with boundary information or singleton values comprising fully discrete domains ([0013] the domain of the floating point variable is defined by the minimum and maximum limits or bounds of the domain); 
computing mathematically correct results using closures combined with interval arithmetic (fig. 2 and [0025], CSP solving module); and 


10.	As to claims 2, 9, and 16, Bagley discloses defining assignments to singletons and tight intervals with open bounds ([0013] small interval).

11.	As to claims 3, 10, and 17, Bagley discloses assigning and excluding real numbers not representable by floating point numbers, represented as tight intervals with open bounds ([0016], real number).

12.	As to claims 4, 11, and 18, Bagley discloses excluding intervals with arbitrary boundary types and singleton values ([0016]).

13.	As to claims 8 and 15, the claims are rejected for similar reasons as claim 1 above.



Allowable Subject Matter



Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US Pub. 2005/0198621 – Related to maintaining data consistency with state dependent constraints, and more particularly, driving constraint checks via update attempts made to variables upon which constraints depend.

US Pat. 8,190,406 – Related to a complex solver that is able to solve a diverse variety of model analytics. Upon identifying the various input variable(s) and output variable(s) of the model variables, if a straight forward solve is not to be performed, it is determined whether the model analytics is to be inverted such that a forward solve can be performed. For instance, it might not be known generally, or at least to the solver, how to invert a particular equation of other model analytics. If the model analytics is to be inverted, the model analytics is inverted, and the forward solve is performed.



US Pub. 2014/01043604 – Related to analyzing and solving sets of electronic data constraints that include both numeric and string constraints.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182